Proceeding pursuant to CPLR article 78 and RPTL 1218 to review a determination of the New York State Board of Real *620Property Services, dated July 27, 2004, which established a special equalization rate of 0.76 for the 2004-2005 school year for that portion of the Cold Spring Harbor Central School District which is located in the Town of Huntington.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with one bill of costs.
Contrary to the petitioner’s contention the methodology used by the New York State Board of Real Property Services (hereinafter the State Board) in determining the special equalization rate was rational and the determination of the State Board to apply a special equalization rate of 0.76 for the 2004-2005 school year to that portion of the Cold Spring Harbor Central School District located within the Town of Huntington is supported by substantial evidence (see Matter of Town of Huntington v New York State Bd. of Real Prop. Servs., 33 AD3d 620 [2006] [decided herewith]; Matter of Town of Rye v New York State Bd. of Real Prop. Servs., 5 AD3d 783, 785 [2004]; Matter of Town Bd. of Town of Cortlandt v New York State Bd. of Real Prop. Servs., 282 AD2d 467 [2001]; Matter of Town of Wallkill v New York State Bd. of Real Prop. Servs., 274 AD2d 856, 858 [2000]; Matter of Town of Greenburgh v New York State Bd. of Equalization & Assessment, 226 AD2d 546 [1996]).
In light of the foregoing, we need not reach the parties’ remaining contentions. Adams, J.P, Goldstein, Mastro and Lifson, JJ, concur.